                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:19-CV-00008-GCM
 SCHLETTER INC.,                                   )
                                                   )
                  Plaintiffs,                      )
                                                   )
     v.                                            )          ORDER
                                                   )
 GAYK NORTH AMERICA INC.,                          )
                                                   )
                  Defendants.                      )
                                                   )

          THIS MATTER is set for a Show Cause Hearing today to allow Gayk North America,

Inc. (“Gayk NA”) and its President, Mr. Carl Otsuki to show why they should not be held in

criminal contempt. The Court received a letter from Mr. Otsuki yesterday that stated Mr. Otsuki

would not appear at today’s hearing due to the financial hardship associated with travel from

California to North Carolina. As a result of this letter, the Court will cancel today’s hearing. The

Clerk is directed to upload the letter from Mr. Otsuki to CM-ECF.

          In lieu of the Show Cause Hearing, the Court directs Mr. Otsuki to contact Judge Whitley’s

chambers in writing within forty-five (45) days of this Order to facilitate purging Mr. Otsuki and

Gayk NA’s civil contempt. If Mr. Otsuki and Gayk NA successfully purge their civil contempt

within forty-five days, the Court will not refer this matter to the United States Attorney’s Office

for prosecution of criminal contempt. If, however, Mr. Otsuki and Gayk NA fail to purge their

civil contempt or fail to make significant progress toward that goal, the Court will refer this matter

to the United States Attorney for prosecution. Mr. Otsuki and Gayk NA are directed to file a written

status report with this Court detailing their progress in purging their Bankruptcy Court civil

contempt by May 24, 2019.
The Clerk is directed to mail a copy of this Order to Mr. Otsuki at the following address:

Carl Otsuki
4460 Redwood Hwy
Suite 16-248
San Rafael, CA 94903.

SO ORDERED.




                           Signed: April 9, 2019
